DETAILED ACTION

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 

Applicant's amendment filed 01/20/2021 has been entered.  Currently, claims 1-18 are pending and claim 18 is new.


Claim Rejections - 35 USC § 103
Claims 1-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choju et al. (JP 2003-112942), machine translation included, in view of Ise (5,448,133).
With regard to claims 1-11, 14 and 18, Choju et al. disclose an alkali free glass for a field emission display comprising a composition that can have 40-80 wt% SiO2, 2.1-30 wt% Al2O3, 0-20 wt% B2O3, 0-20 wt% MgO, 0.1-30 wt% CaO, 1-30 wt% SrO, 1-30 wt% BaO, 0-10 wt% ZnO, 0-10 wt% ZrO2, 0-5 wt% CeO2, and 20-45 wt% of SrO + 
The Examiner notes that the ranges taught in the prior art are overlapping with the ranges claimed.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As an illustration, a composition having 58 wt% SiO2, 7 wt% Al2O3, 0 wt% B2O3, 0 wt% MgO, 2 wt% CaO, 0 wt% of CeO2, 11 wt% SrO, and 22 wt% BaO would have the mole percentages that fall within the ranges disclosed in Choju et al. [0020].  This composition would represent 73.17 mol% SiO2, 5.2 mol% Al2O3, 0 mol% B2O3, 0 mol% MgO, 2.7 mol% CaO, 0 mol% CeO2, 8.04 mol% SrO, and 10.87 mol% BaO, which reads on the amounts claimed in claims 1-3 and 9.  
Given the fact that the composition rendered obvious above is the same as claimed, it will intrinsically possess the coefficient of thermal expansion, the weight loss in HCl, the weight loss in HF, the haze, the devitrification temperature, the Young’s modulus, and the -OH claimed.
Ise teaches that it is known in the field of field emission displays to make a glass substrate be 1.2 mm thick (col. 5, lines 49-50).
Since Choju et al. and Ise are both drawn to glass substrates of field emission displays, it would have been obvious to one having ordinary skill to have made the 
With regard to claim 12, Choju et al. teach an example of making a 200 mm2 sheet [0040]; however, they do not specifically teach a glass sheet having the area claimed.
It would have been obvious to one having ordinary skill to have changed the area of the field emission display to be any amount, including from 70-2500 cm2, such that the field emission display had the correct size for use by a consumer depending upon the intended use.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choju et al. (JP 2003-112942) in view of Ise (5,448,133), and further in view of Liu et al. (US 2013/0082588).
Choju et al. in view of Ise render obvious all of the limitations of claim 1 above; however, they do not specifically teach that field emission displays can be circular.
Liu et al. teach that field emission displays can have circular glass substrates [0020].
Since Choju et al. in view of Ise and Liu et al. are both drawn to glass substrates of field emission displays, it would have been obvious to one having ordinary skill to have made the shape of the glass substrate of Choju et al. in view of Ise be any shape, .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choju et al. (JP 2003-112942) in view of Ise (5,448,133), and further in view of Takahashi et al. (7,821,191).
Choju et al. in view of Ise render obvious all of the limitations of claim 1 above.  They also teach that the field emission display has a front and back glass substrates [0003]-[0005]; however, they do not specifically teach the structure of the glass substrates.
Takahashi et al. teach a light shielding layer may be formed on one of the glass substrates (col. 3, lines 9-16).
Since Choju et al. in view of Ise and Takahashi et al. are both drawn to field emission displays, it would have been obvious to one having ordinary skill to have formed the light shielding layer of Takahashi et al. on the front glass substrate of Choju et al. in view of Ise.  The rationale for having done so would be to prevent light leakage between pixels in the display device.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stansbury (5,634,585) in view of Choju et al. (JP 2003-112942) and Ise (5,448,133).
22 comprising a substrate 32 that comprises amorphous silicon on a glass substrate, which reads on applicants’ laminated substrate, and a faceplate 26, which reads on applicants’ another glass substrate (col. 3, lines 42-50); however, they do not specifically teach the composition of the glass substrate or its thickness.
Choju et al. teach a field emission display may have two glass substrates and a glass composition that would improve the field emission display because their inventive glass is not deflected by the spacer units [0003]-[0005].  Choju et al. disclose that their glass is an alkali free glass comprising a composition that can have 40-80 wt% SiO2, 2.1-30 wt% Al2O3, 0-20 wt% B2O3, 0-20 wt% MgO, 0.1-30 wt% CaO, 1-30 wt% SrO, and 1-30 wt% BaO [0001] and [0020].
Since Stansbury and Choju et al. are both drawn to field emission displays, it would have been obvious to one having ordinary skill to have made the glass substrates of Stansbury from the glass composition of Choju et al.  This is a simple substitution of known materials that would have had predictable results.
Additionally, the Examiner notes that the ranges taught in the prior art are overlapping with the ranges claimed.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As an illustration, a composition having 58 wt% SiO2, 7 wt% Al2O3, 0 wt% B2O3, 0 wt% MgO, 2 wt% CaO, 0 wt% of CeO2, 11 wt% SrO, and 22 wt% BaO would have the 2, 5.2 mol% Al2O3, 0 mol% B2O3, 0 mol% MgO, 2.7 mol% CaO, 0 mol% CeO2, 8.04 mol% SrO, and 10.87 mol% BaO, which reads on the amounts claimed in claim 16.  
Ise teaches that it is known in the field of field emission displays to make a glass substrate be 1.2 mm thick (col. 5, lines 49-50).
Since Stansbury, Choju et al. and Ise are drawn to glass substrates of field emission displays, it would have been obvious to one having ordinary skill to have made the thickness of the glass substrate of Choju et al. be 1.2 mm thick as taught in Ise.  These are known thicknesses in the same field of invention and there would have been a reasonable expectation of success in making the glass of Choju et al. have said thickness.


Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicants argue that Choju et al. do not teach the thickness of the glass substrate being claimed.
While the Examiner agrees that Choju et al. do not teach the specific thickness claimed, the Examiner performed further search and consideration and has determined that the new limitations for the thickness of the glass substrate would have been obvious in view of the teachings of Ise noted above.  The Examiner has set forth the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gerard Higgins/Primary Examiner, Art Unit 1796